WASHINGTON, Circuit Justice.
Both law and equity are against the plaintiffs. Upon the strictest principles of law, the plaintiffs have lost their election. The deed from the canal company made a specific application of these funds to both debts; and the bank, by the two accounts, understood it in this way. *666and applied the proceeds to the two bills. To attempt to vary this application, after the failure of Rus ton, cannot now be permitted. Those payments, therefore, must be applied to both, in proportion to their amounts.